Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 12, 14, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malach et al. (US 20110126588) referred to as Malach herein after.

Regarding claim 1, Malach discloses a method in a glass article comprising: 
a glass article (11) necessarily having a first surface of the glass article placing the glass article (11)  on a first surface of a fixture (Fig 4-13), 
Malach discloses the glass sheet (11) having a contoured glass edge (13) in a mold by a glass sagging and depicts the molding device (17) with a cavity (19) 
wherein the glass article (11) comprises the first surface, a second surface opposite and the first surface, and a plurality of edge surfaces at a periphery of the glass article that span between the first surface and the second surface (Fig 4-13), and 
the fixture comprises the first surface having a recess, (shaping surface 21 Fig 4-13), configured so that when the first surface of the glass article is placed on the first surface of the fixture only a portion of the first surface of the glass article contacts the first surface of the fixture; 
heating the glass article to a first temperature in a viscoelastic range such that the glass article sags into the recess [0006] in the first surface of the fixture; and necessarily cooling the glass article on the fixture to a second temperature such that it can be removed from the mold [0006].
In regards to the preamble requiring, “compensating for warp” MPEP 2111.02 discusses the effect of the preamble.  None of the steps of claim 1 directly result in “compensating for warp” and it is not required for the claimed method. Malach recites all the claimed method steps of claim 1 and thus is considered a method of compensating for warp.
Regarding claims 2-3, 12 and 14, Malach discloses the invention of claim 1 (see discussion above) however does not specifically use the term, “beveled” as has been established as 2.5D glass in the final rejection of 05/09/2022 on page 2.
MPEP 2144.04 states In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant and
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.

In both cases the court supported a change in size and or shape.  These apply to the present rejection of claim 2 because prior art Malach discloses the glass article (11)  may have a contoured edge (13) (Fig 2) [0040] for a final net shape [0007], claim 2 thus it would be obvious to one of ordinary skill in the art to shape the edge of the glass sheet with the contour as motivated to achieve a contoured edge of a final shaped glass sheet for a final desired product, for example a glass with a beveled contoured edge bent in the direction to result in the final desired product, thus resulting in the limitation of claim 3.
Regarding claim 4, Simple substitution of one known gravity sagging mold in the art for another is prima facie obvious.
Therefore, a skilled artisan in glass manufacturing, and particularly glass sagging would be inclined to modify the method of Malach with use a ring mold, or skeleton, thus yielding the recess is a through-hole in the fixture.
Regarding claim 5, Malach discloses the recess (shaping surface 21) is a concave portion in the first surface of the fixture (Fig 4-13).
Regarding claim 6, Malach does not disclose an average depth of at least 2mm.  
Malach discloses the glass is sagged into the cavity of the mold (at least claim 1) Therefore, it would be obvious to one of ordinary skill in the art to modify the depth of the recess of the mold cavity of Malach to at least 2 mm as modified by the desired curvature of the sagged, shaped glass.
Regarding claims 10 and 18, Machal discloses the shaped glass article cooled to the ambient surrounding air thus the claimed room temperature [0047], may be followed by ion exchanging the glass article by contacting the glass article with an ion exchange solution comprising a molten salt bath selected from molten potassium nitrate, molten sodium nitrite, and a mixture thereof that does not exceed transition temperature of the glass, but must be hot enough to induce the molten salt bath thus overlapping the claimed 360 °C [0047]-[0048].
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
A skilled artisan would recognize that the salt bath would comprise molten potassium nitrate, molten sodium nitrite, and a mixture thereof based on the type of alkali glass such that larger ions are exchanged for smaller ions in the glass to strengthen it.


Claim(s) 7-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malach et al. (US 20110126588) referred to as Malach herein after as applied above and further in view of Bisson et. al. (US 20160368807)
Regarding claims 7-9 and 15-17, Malach does not disclose the viscosities of each stages in the embodiment that does not include vacuum pressure.
In an analogous art, Bisson discloses molding a glass article wherein the molding occurring viscosity of 102.2 Poise [0028] and cooling occurring viscosity of 10211.81-12.47 Poise [0033] thus overlapping with the heating ranges of claims 7-9. Furthermore [0028]-[0033] discuss how the heating and cooling viscosities may be manipulated to reduce warp, thus it would be obvious to one of ordinary skill in the art to optimize the viscosity within these ranges as motivated by Bisson to reduce warp.
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)


Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luzzato (US 20170334770 A1)
Regarding claims 20-21, Luzzato discloses a method comprising:
A glass article has a thickness of 0.3-5mm [0056]
Chemically strengthening the glass article with ion exchange from molten salt of potassium nitrate, or sodium nitrate at a temp of 350-450 degrees Celsius [0062]-[0063] which overlaps the temperature range of claim 20.
Luzzato explicitly discloses appropriate glass geometries for a particular stress profile provide stiffness introduced by chemical strengthening [0169], particularly rounded edge geometries with removed material, for example depicted in Fig 22
Luzzato does not specifically state the amount of material removed for the beveled edge or the precise step of removing.
Luzzato discloses removing a portion from a surface of the glass article via CNC machining [0045], [0143], [0182] “In Fig 25, a glass cover is obtained and undergoes CNC to fit its basic design needs. A cross section view shows the initial glass geometry.  Fig 25 shows that glass forming can be used to introduce a bend” [0183] “the cover glass can undergo further CNC and polishing to further prepare the cover glass” and then submitted to ion exchange [0183]-[0184] 
Therefore it would be obvious to one of ordinary skill in the art to use CNC polishing for the removal of material as suggested by Luzzato.
Luzzato does not disclose how much material is removed.  It would be obvious to one of ordinary skill in the art at the effective filing date to remove the amount of material to compensate 
Luzzato discloses 10-50% of their thickness removed [0088], with  glass article has a thickness of 0.3-5mm [0056]  thus 30 microns to 2500 microns
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 
It would be obvious to one skilled in the art to modify the amount of glass removed as motivated by compensating for asymmetrical ion exchange with geometries and strengthened edges.
Regarding claims 23, Giving the warp/diagonal2 the broadest reasonable interpretation in view of the specification it is defined as:
As described herein, the warp is measured as a function of the diagonal measurement of a glass article for which warp is to be determined. The diagonal is measured on a surface of the glass article having the greatest surface area. For example, if a glass article has an essentially rectangular shape (i.e., rectangular with rounded corners), the diagonal referred to in the warp measurement will be measured as a diagonal of the essentially rectangular surface. As another example, if the glass article has a circular surface, the diagonal is the diameter of the circle. As a further example, if the glass article has an oval-shaped surface, the diagonal is the longest straight line that can be drawn from one point on the circumference of the oval-shaped surface to another point on the oval-shaped surface.
Thus the warp/diagonal2 of the glass article after the glass article has been ion exchanged appears highly dependent and varying on the amount of material removed and/or radius of the rounded corners.
Luzzato discloses modifying the glass edge geometry as rounded edges in combination with chemical strengthening yields glass with more uniform strengthening and stronger edges [0084]-[0088].
 fails to disclose the value of warp/diagonal2 less than or equal to 6.0 x 10°/mm as defined by the specification.
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

It would have been obvious to one skilled in the art to modify the contoured edge of Machal as motivated by optimizing rounding the edge through routine experimentation for increased strength and uniform ion-exchange thus reduced warp from ion-exchange.

Claim(s) 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Malach et al. (US 20110126588) as applied above and further in view of Luzzato (US 20170334770 A1)
Regarding claims 11 and 19, Giving the warp/diagonal2 the broadest reasonable interpretation in view of the specification it is defined as:
As described herein, the warp is measured as a function of the diagonal measurement of a glass article for which warp is to be determined. The diagonal is measured on a surface of the glass article having the greatest surface area. For example, if a glass article has an essentially rectangular shape (i.e., rectangular with rounded corners), the diagonal referred to in the warp measurement will be measured as a diagonal of the essentially rectangular surface. As another example, if the glass article has a circular surface, the diagonal is the diameter of the circle. As a further example, if the glass article has an oval-shaped surface, the diagonal is the longest straight line that can be drawn from one point on the circumference of the oval-shaped surface to another point on the oval-shaped surface.
Thus the warp/diagonal2 of the glass article after the glass article has been ion exchanged appears highly dependent and varying on the amount of material removed and/or radius of the rounded corners.
Luzzato discloses modifying the glass edge geometry as rounded edges in combination with chemical strengthening yields glass with more uniform strengthening and stronger edges [0084]-[0088].
 The combined teachings of Machal and Luzzato fail to disclose the warp/diagonal2 less than or equal to 6.0 x 10°/mm.
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

It would have been obvious to one skilled in the art to modify the contoured edge of Machal as motivated by optimizing rounding the edge through routine experimentation for increased strength and uniform ion-exchange thus reduced warp from ion-exchange.

Response to Arguments
Applicant’s arguments with respect to the previous rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4124367 sag at visceoelastic range
US 2014/0147624 
US20180251400 warp from IOX versus Diagonal

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741